I concur in the general views of Judge Harrington, *Page 434 
as to what constitutes a libel; and that an imputation of some offence, or a charge of the want of some moral principle, which tends to degrade the individual, must be fairly deducible from the publication. The application of his reasoning to the writing under consideration is, I think, rather too confined. I consider this publication libellous in other respects than that particularly pointed out. The language used is to be taken in its ordinary sense.
Judge BLACK, concurred. He had drawn up an opinion at length, but declined delivering it, as he came to the same result with Judge Harrington. He was not disposed to confine so strictly to the necessity of a special imputation.
Chief Justice. J. M. CLAYTON: — At the trial, the inclination of my opinion was, that the publication did not contain a libel; and I think now it is only libellous on the single point, and for the reasons presented by Judge Harrington. I concur, therefore, in the result of that opinion, and in its reasoninggenerally.
The Chancellor concurred generally.
Judgment for plaintiff.